IN THE
                          TENTH COURT OF APPEALS

                                 No. 10-18-00109-CV

JIMMY JOSEPH NEWELL,
                                                            Appellant
v.

THE STATE OF TEXAS,
                                                            Appellee


                           From the 54th District Court
                            McLennan County, Texas
                           Trial Court No. 2017-1307-C2


                           ORDER ON REHEARING

      We dismissed Jimmy Joseph Newell’s appeal. See Newell v. State, No. 10-18-00109-

CR, 2018 Tex. App. LEXIS 2421 (Tex. App.—Waco April 4, 2018, no pet. h.). Newell filed

a motion for rehearing, and the State filed a response.

      After reviewing the motion for rehearing and the response, we grant Newell’s

motion for rehearing, withdraw our opinion and judgment issued April 4, 2018, reinstate

this appeal, and change the case designation from CR to CV. See Harrell v. State, 286
S.W.3d 315, 321 (Tex. 2009); Johnson v. Tenth Judicial Dist. Court of Appeals at Waco, 280
S.W.3d 866, 874 (Tex. Crim. App. 2008); Ramirez v. State, 318 S.W.3d 906, 908 (Tex. App.—

Waco 2010, no pet.).


                                         PER CURIAM

Before Chief Justice Gray,
       Justice Davis, and
       Justice Scoggins
Motion granted
Order issued and filed June 6, 2018




Newell v. State                                                                    Page 2